      6:19-cv-02136-TMC        Date Filed 12/12/19      Entry Number 54       Page 1 of 3




                             UNITED STATES DISTRICT COURT           FOR20 190EC 12 AH If: 32
                              THE DISTRICT OF SOUTH CAROLINA

                                     GREENVILLE DlYlSION


      MICHAEL GENE PUTNAM                )
                                         )
                                                   C.A. No. 6:19-cv-02136-TMC-~
                                          )
          Plaintiff,                      )
                                                       PLAINTIFF'S OBJECTIONS TO
                                         )
                                                       MAGISTRATE'S REPORT AND
              vs.                        )               RECOMMENDATIONS
                                         )
     Wake Christian Academy, Dana Lynn)
     Cordell , Kellie O'Neal Auerweck, )                        EXHIBIT A
     Robin Cary Maples, and Robert Henry J
     Purkerson                            )
                                          )
              Defendants' .              )




    The attached is a supplemental Exhibit referred to in the "BACKGROUND" section on page 2 of

the Plaintiffs Objections to Magistrates Report and Recommendations filed December 11 , 2019.



 Dated: December 12, 2019



                                                  Michael Gene Putnam
                                                  1108 S. Main St. # 446
                                                  Greenville South Carolina 2960 l
                                                  864-420-9624 Cell
                                                  864-751-4365 Fax
                                                  mputnam2006@ gmai I.com
        6:19-cv-02136-TMC             Date Filed 12/12/19          Entry Number 54             Page 2 of 3




W. Hodges Davis, M.D.
OrthoCarolina Foot and Ankle Institute


     A.ugust 27, 2019


     To Whom It May Concern

     Re:     Michael G. Putnam- Greenville SC
              pcoming ankle surgery

     Dear ir/Madam:

     Mr. Putnam suffered a severe ankle fracture in late July of 2018. The delay of surgical
     intervention has complicated his treatment plan and he is scheduled for the first of two
      ignificant surgeries, with the first surgery scheduled for September 3, 2019. His post-surgical
     recovery wi11 require a minimum of six weeks of complete non-weight-bearing to allow for
     healing and protection of the surgical site.

     ::\<1r. Putnam has info1med me that he has at least two court dates in September 2019 that are not
     of minor duration. Attendance at these hearings would not only be highly uncomfortable for Mr.
     Putnam but could also place Mr. Putnam at risk for complications to his surgical wound and
     hardware failure in his early reco ery phase.

     Mr. Putnam has indicated that he will ask the court to delay those proceedings, and I respectfully
     request that the court not schedule any in-person appearances until after at least October 15, 2019

     Please contact me if you have any questions or concerns.

     Sincerely
           ~


      ~j~ Lf)
     W. Hodges Davis, M.D.
     WHD/bb




            OrthoCarolina Foot and Ankle Institute 2001 ail Avenue Suite 2008 Charlotte,   orth Carolina 28207
                                      Telephone: 704 323-2000 Fax: 704 323-3935




                           YOU . IMPROVED.            OR HOCAROLINA.CO
6:19-cv-02136-TMC   Date Filed 12/12/19   Entry Number 54   Page 3 of 3
